Phillips, J. Two questions are presented by this record. One on the plea of non est factum. While there is a sharp conflict in the evidence, we can not hold that it preponderates in favor of plaintiff in error on that issue. It is clear that the trial court was warranted in finding for the defendant under the evidence in the cause. The fact that the written contract sued on in this case, signed by John D. and Judah E. Edwards of the one part, and A. J. Mann of the other, was sued on in a court of competent jurisdiction by this plaintiff, against the defendant, Judah E. Edwards, in this case, and then impleaded with John D, Edwards, and on trial of that suit a verdict was entered for defendants on the same subject-matter as here involved, between the same parties as here, and in the same relation to each other, except that John D. Edwards was then impleaded with Judah E. Edwards, is a conceded fact. It must be held that the recovery in that case in favor of Judah E. and John D. Edwards, on this same contract, is a complete bar against a recovery for the same subject-matter on the same contract against Judah E. Edwards, as the contract was joint and several. We find no error in the record. The judgment is affirmed. Judgment affirmed.